



[redacted]


Date of Employment
We anticipate that your start date will be July 1, 2016. While you are
onboarding, our current Chief Financial Officer will continue to serve in the
CFO role, through the filing of our Form 10-Q reporting second quarter 2016
results.

    
Base Salary
Your starting annual salary will be US $550,000 payable bi-weekly. You will be
eligible for an annual merit increase based on benchmark and company merit
increase guidelines, effective date April 1, 2017.



Annual Cash Bonus
You will be eligible to participate in our Management Incentive Compensation
Plan (MIP) with a target of 80% of your base salary. The actual MIP payout is
based on the achievement of Colfax financial performance against pre-set
threshold, target, and maximum and your individual performance factor of up to
1.5 times the financial factor. The maximum payout is 250% of target. Your 2016
MIP award will be pro-rated for a partial year of employment based on your start
date. In the event of your involuntary termination not for cause, or if you
terminate your employment for Good Reason, after year end and before the March
payout, you will receive your annual incentive bonus earned in the previous
year.



Equity Awards
You will be provided a new hire equity award of $2,100,000. The effective grant
date is expected to be on your first day of employment with Colfax.

The annual grant portion, $1,600,000 of the total $2,100,000 will follow the
2016 approved vesting for executive officers: 75% in stock options to be vested
33% on the 1st - 3rd anniversaries of grant and 25% in performance-based
restricted stock units with 50% vesting on the 3rd and 4th anniversaries of
grant. The PRSU performance metric is $1.76 in adjusted EPS within any four
consecutive quarters in the performance period. The performance period begins in
the first full quarter after your start date and ends on the last full quarter
before the third anniversary of your grant date. If the performance metric is
achieved within the performance period, you are eligible to vest in all of the
units according to the vesting schedule. If the performance metric is not met
within the performance period, all the units will be forfeited.


Finally, in consideration of your joining Colfax, $500,000 of the $2,100,000
grant, will be restricted stock units, RSUs, which vest 33% each on the 2nd -
4th anniversaries of grant.


The strike price of the stock options will be determined by the Fair Market
Value of Colfax Corporation common stock on the effective date of the grant
after you start with Colfax. Options are valued based on Black Scholes model for
your grant date prepared by management. Specific numbers of performance-based
restricted stock and time-based restricted stock units will be determined based
on a 15-day average closing price up to your effective grant date.


In addition, you will be eligible for future annual equity grants starting in
2017 based on your position and performance in accordance with our equity
guidelines. The current target for your position is 2.5x to 3.5x of salary.
Annual equity awards are currently delivered in 50% stock options and 50%
performance-based restricted stock units.


The terms and conditions of equity awards will be in accordance with the
Colfax's 2016 Omnibus Incentive Plan or successor plan. You will receive a copy
of our equity brochure including illustration.


401(k)
You will have the opportunity to participate in the Colfax 401(k) Savings Plan
Plus plan with matching contributions. Colfax matches 100% of the first 4% that
you contribute, and these matching contributions vest immediately. In addition,
at its discretion, Colfax will make non-elective contributions of 2% into your
account. These non-elective contributions vest over five years.












--------------------------------------------------------------------------------





NQ Deferred Comp
You will have the opportunity to defer up to 50% of base salary and 75% bonus in
the nonqualified deferred compensation and optimize the company matching
contribution above the IRS thresholds in 401(k).



Transition Bonus
You will receive a cash transition bonus of US $100,000. If you resign from the
company within the first year of employment, you are required to reimburse 100%
of this amount.



Relocation
You will be eligible for Colfax’s relocation managed by our relocation vendor
Lexicon. You have two years from your hire date to complete your relocation,
unless an exception is approved. As an exception to the normal relocation
services, you will receive 6 months of temporary living and household good
storage in addition to the Selling Services Package. Part of your relocation is
taxable and part of it is non-taxable in accordance with IRS guidelines. Colfax
provides gross ups on all customary relocation expenses except for our
miscellaneous allowance and real estate commissions on your home sale. Officers
of the company may not receive loans. Additionally, if you resign from the
company within the first 2 years of employment, you are required to reimburse
the company for amounts paid on your behalf at a rate of 100% of the total costs
paid by the company within one year and 50% of total costs after that up to end
of year two. Please see our relocation guide for more information on the
program.



Health Benefits
You and your family will be eligible to participate in the health & welfare
benefits including medical, dental, vision, short and long term disability, life
and accidental death and dismemberment insurance.



Vacation & Holidays
You will eligible for four weeks of vacation (prorated for partial year in
2016), plus three floating holidays and any company-paid holidays.



Severance
In the event your employment is terminated, other than for Cause, or you
terminate your employment for Good Reason, you will receive an amount equal to
the sum of: (i) one times your base salary plus (ii) one times your target
annual cash bonus.



In the event your employment is terminated, other than for Cause, or you
terminate your employment for Good Reason within three months before or two
years after a Change in Control, you will receive an amount equal to the sum of:
(i) two times your base salary plus (ii) two times your target annual cash
bonus.


Eligibility for severance payments is predicated on meeting Colfax’s standard
covenant and release requirements.


For purposes of this offer letter, “Change in Control” means the occurrence of
one or more of the following events, for the Company: (i) any “person” (as such
term is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of
1934 as amended (the “Act”)) or “group” (as such term is used in
Section 13(d)(3) of the Act) is or becomes a “beneficial owner” (as such term is
used in Rule 13d-3 promulgated under the Act) of more than 50% of the Voting
Stock of the Company; (ii) within any 24 month period the majority of the Board
consists of individuals other than Incumbent Directors, which term means the
members of the Board on the Effective Date; provided that any person becoming a
director subsequent to such date whose election or nomination for election was
supported by two-thirds of the directors who then comprised the Incumbent
Directors of the applicable company shall be considered to be an Incumbent
Director; (iii) the Company transfers all or substantially all of its assets or
business (unless the shareholders of the applicable company immediately prior to
such transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the applicable company, all of
the Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of, as applicable, the Company or the Company’s
ultimate parent company if the Company is a subsidiary of another corporation);
or (iv) any merger, reorganization, consolidation or similar transaction unless,
immediately after consummation of such transaction, the shareholders of the
Company, as applicable, immediately prior to the transaction hold, directly or
indirectly, more than 50% of the Voting Stock of, as applicable, the Company or
the Company’s ultimate parent company if the Company is a subsidiary of another





--------------------------------------------------------------------------------





corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by affiliates of such other company in exchange for stock of such other
company). For purposes of this Change in Control definition, the Company shall
include any entity that succeeds to all or substantially all of the business of
the Company and “Voting Stock” shall mean securities or ownership interests of
any class or classes having general voting power under ordinary circumstances,
in the absence of contingencies, to elect the directors of a corporation.


“Cause” means the following:
(1)
Your conviction for commission of a felony or a crime involving moral

turpitude;


(2)
Your willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company, a Participating Employer or their
subsidiaries or affiliates; or



(3)
Your continued failure to substantially perform your duties (other than such
failure resulting from your incapacity due to physical or mental illness), which
failure is not remedied within 30 calendar days after written demand for
substantial performance is delivered by Colfax that specifically identifies the
manner in which Colfax believes that you have not substantially performed your
duties.



“Cause” will be interpreted, in good faith, by the Compensation Committee (or
its designee) in its sole discretion and such interpretation will be conclusive
and binding on all parties.


“Good Reason” means the occurrence of any one or more of the following events
which occur without your express written consent:
(1)
The assignment to you of duties materially inconsistent with your position and
status or an alteration, materially adverse to you, in the nature of your
duties, responsibilities, compensation, authorities or reporting relationships,
your position or the conditions of your employment (other than inadvertent
actions which are promptly remedied); except the foregoing will not constitute
Good Reason if occurring (A) in connection with the termination of your
employment for Cause, disability, or as a result of your death or, (B) as a
result of action by or with your consent; or

(2)
The company or a participating employer requiring you to relocate your principal
place of business for the company or participating employer to a location at
least 50 miles from your current place of business, and which is a least 50
miles longer distance from your place of residence.





Chris, we also want to confirm that your employment is “at will”. This means
that your employment is for no definite period of time, and either you or the
company may terminate your employment at any time, with or without cause or
notice. In accordance with Colfax policy, this offer is contingent upon
acceptance of the confidentiality agreement and code of conduct. You agree that
during your employment, and for two years after termination of your employment,
you will not directly or indirectly, for yourself or on behalf of any other
person, partnership, company, corporation, or other entity, solicit, induce,
recruit, encourage, or otherwise endeavor to cause or attempt to cause any
employee or consultant of Colfax, or any independent contractor providing
services to Colfax, to terminate his or her relationship with Colfax. You agree
that the harm caused to Colfax by violation of this provision would amount to
irreparable harm justifying entry of a temporary restraining order and/or a
preliminary injunction and an award of attorney fees to Colfax.


[redacted]


Sincerely,                
/s/ Matthew L. Trerotola                                 
Matthew L. Trerotola        





--------------------------------------------------------------------------------





President and Chief Executive Officer     
Colfax Corporation


CC:  Lynn H. Clark, SVP Human Resources
ACKNOWLEGED & ACCEPTED:




/s/ Christopher Hix
____________________________________        
Chris Hix





